NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                IN THE DISTRICT COURT OF APPEAL

                                                OF FLORIDA

                                                SECOND DISTRICT


GARY R. THOMAS and GEORGIA M.                   )
THOMAS,                                         )
                                                )
              Appellants,                       )
                                                )
v.                                              )      Case No. 2D16-4719
                                                )
US BANK TRUST, N.A., AS TRUSTEE                 )
FOR LSF8 MASTER PARTICIPATION                   )
TRUST,                                          )
                                                )
              Appellee.                         )
                                                )

Opinion filed February 14, 2018.

Appeal from the Circuit Court for Polk
County; Larry Helms, Judge.

Lee Segal of Florida Foreclosure & Credit
Defense Firm, P.L., Clearwater, for
Appellants.

Ira Scot Silverstein of Ira Scot Silverstein,
PLLC, Fort Lauderdale, and Richard S.
McIver of Kass Shuler, P.A., Tampa,
for Appellee.



PER CURIAM.


              Affirmed.


CASANUEVA, SLEET, and LUCAS, JJ., Concur.